                                          Case 5:20-cv-06800-SVK Document 12 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 20-cv-06800-SVK
                                   8                     Plaintiff,
                                                                                              ORDER ON PLAINTIFF'S MOTION
                                   9              v.                                          FOR EXTENSION OF TIME TO
                                                                                              COMPLETE SERVICE
                                  10     CFP 30 EAST SANTA CLARA, LLC, et
                                         al.,                                                 Re: Dkt. No. 11
                                  11
                                                         Defendants.
                                  12
Northern District of California




                                               Plaintiff has filed a motion seeking an additional 90 days to complete service of the
 United States District Court




                                  13
                                       summons and complaint. Dkt. 11. Plaintiff’s request is untimely because service was due within
                                  14
                                       60 days of filing of this action, and Plaintiff did not file a request for an extension prior to the
                                  15
                                       expiration of that period, as required under General Order 56 § 1. The complaint is therefore
                                  16
                                       subject to dismissal. However, the Court notes Plaintiff’s diligent efforts to complete service, as
                                  17
                                       well as a vague reference in the declaration of Plaintiff’s counsel to new information that she
                                  18
                                       expects to enable her to complete service shortly. See Dkt. 11-1 ¶ 7. Taking counsel at her word
                                  19
                                       that there is in fact new information, the Court finds that an extension of time to complete service
                                  20   is warranted, although Plaintiff’s request for an additional 90 days is overreaching.
                                  21           Accordingly, the Court GRANTS Plaintiff an additional 45 days from the date of this
                                  22   order to complete service. No further untimely requests for extensions will be granted, and
                                  23   without a further showing of good cause no further extensions of any kind will be granted.
                                  24           SO ORDERED.
                                  25   Dated: December 4, 2020
                                  26

                                  27                                                                   SUSAN VAN KEULEN
                                                                                                       United States Magistrate Judge
                                  28
